Citation Nr: 1603176	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hyperreactive airway/asthma with allergic rhinitis.

2.  Entitlement to service connection for hyperreactive airway/asthma with allergic rhinitis.

2. Entitlement to service connection for obstructive sleep apnea, to include as a manifestation of undiagnosed illness.

3. Entitlement to service connection for high cholesterol.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2011 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and a June 2012 rating decision by the St. Paul, Minnesota RO.

In August 2014, the appeal was remanded so that a hearing could be scheduled in accordance with the Veteran's June 2013 request.  The hearing was held, via videoconference, in August 2015.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for obstructive sleep apnea and high cholesterol are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2005 rating decision denied entitlement to service connection for hyperreactive airway/asthma with allergic rhinitis, and the Veteran did not perfect his appeal. 

2.  Evidence received since the July 2005 rating decision is new, relates to unestablished facts necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hyperreactive airway/asthma with allergic rhinitis.

3.  Resolving all reasonable doubt in the Veteran's favor, hyperreactive airway/asthma with allergic rhinitis are a result of the Veteran's military service. 


CONCLUSIONS OF LAW

1. The July 2005 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
 2. Evidence submitted to reopen the claim of entitlement to service connection for hyperreactive airway/asthma with allergic rhinitis is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for hyperreactive airway/asthma with allergic rhinitis are met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

In this decision, the Board reopens and grants on the merits the claim of entitlement to service connection for hyperreactive airway/asthma with allergic rhinitis.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to those issues.
II. New and Material Evidence

A July 2005 rating decision denied a claim of entitlement to service connection for hyperreactive airway/asthma with allergic rhinitis on the basis that there was no hyperreactive airway/asthma with allergic rhinitis in service and no evidence that the current disability was a result of event or experience in service.  The Veteran filed a notice of disagreement with that decision, but did not perfect the appeal after the issuance of a statement of the case (SOC). Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The Veteran contends that he has hyperreactive airway/asthma with allergic rhinitis that is a result of his military service, including exposure to burn pits.  The evidence of record in July 2005 consisted of service treatment records, VA and private treatment notes, and the report of a June 2005 VA examination.  This evidence established a diagnosis of hyperactive airway/bronchial asthma that was potentially triggered during service, but not caused by service.  Since that time additional lay statements and medical evidence have been added to the claims file, as well as the report of a VA examination completed in February 2013.  Among this evidence are treatment notes from Pulmonary Specialists of Tyler that state that the Veteran's asthma first became symptomatic in 1992 and also that it had become difficult to control since exposure to fumes in service.  This evidence goes to an unestablished fact necessary to grant the claim, specifically a relationship between the Veteran's hyperreactive airway/asthma with allergic rhinitis and his military service.  Therefore, the Board finds that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hyperreactive airway/asthma with allergic rhinitis, and the claim to that extent only, is granted.

III. Service Connection

The Veteran contends that he has hyperreactive airway/asthma with allergic rhinitis as a result of exposure to fumes from burn pits his service in Kuwait.  Therefore, he argues that he is entitled to service connection for hyperactive bronchial asthma. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Post-service medical evidence shows diagnosis and treatment for bronchial asthma and allergic rhinitis.  Therefore, the Veteran has a current disability regarding these claims.  

However, the Veteran's service treatment records do not indicate any complaint, treatment, or diagnosis for a respiratory disability. A chest X-ray performed in May 1993 showed a nodular lesion that was not found on an X-ray two weeks later.  The clinical examination at separation was normal. 

The Veteran was afforded VA examinations relevant to his asthma in June 2005 and February 2013.  The June 2005 VA examiner found that the Veteran has hyperreactive airways/asthma with concomitant allergic rhinitis more common in spring or with weather changes to cold.  The examiner stated that the Veteran developed episodic dyspnea while in Kuwait, which was improved by medications, once he stopped smoking and once out of the Gulf.  The examiner opined that the Veteran more likely than not had a subclinical hyperreactivity of the airways while in Kuwait which was manifested clinically after inhaling fumes and that, therefore, his lung condition was not caused, but triggered by service, just as common allergens in spring trigger the disability.

The February 2013 VA examiner found that the Veteran has allergic rhinitis and mild intermittent asthma, which the examiner opined are conditions which have a genetic origin and a disease which patients are born with.  The examiner indicated that there are triggers which cause symptoms to appear, including exposure to fumes in the Gulf War as mentioned by the June 2005 VA examiner, but opined that the Gulf War exposure less likely than not caused asthma/allergic rhinitis.
Treatment notes show respiratory treatment, but offer no other opinion regarding the etiology of the Veteran's hyperreactive airway/asthma with allergic rhinitis.  As indicated above, private treatment records document complaints of symptoms since service, but there are no additional etiological opinions of record.

In light of the above, the Board determines that the evidence in favor of and against the Veteran's claim for service connection for hyperactive bronchial asthma with allergic rhinitis is in equipoise.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A disability need not be caused by service, but may be service-connected if it first manifests in service.  The February 2013 VA examiner indicated that the respiratory disabilities were genetic in origin, but the Veteran's enlistment examination does not establish that these disabilities manifested prior to service.  The Veteran has attested to his respiratory symptoms beginning in service, and he is competent to do so.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, both the June 2005 and February 2013 VA examiners have implicitly accepted the accuracy of the Veteran's accounts in their opinions, with the June 2005 VA examiner indicating that the Veteran developed episodic dyspnea in service.  

The Veteran has also asserted that his symptoms continued to manifest from service to the present, and the evidence does not contradict these assertions.  The June 2005
VA examiner compared the onset of symptoms during service to the post-service manifestation of symptoms triggered by spring allergens.  Thus, while the symptoms may not be constant, the evidence reflects that they are recurrent symptoms of the same disability.  Consequently, the Board determines that it is at least as likely as not that the Veteran's current hyperreactive airway/asthma with allergic rhinitis first manifested in service, and is therefore, a result of service.  Service connection for hyperacticve bronchial asthma is granted.  




ORDER

New and material evidence having been received, the claim for service connection for hyperreactive airway/asthma with allergic rhinitis is reopened.

Entitlement to service connection for hyperreactive airway/asthma with allergic rhinitis is granted. 


REMAND

With regard to the obstructive sleep apnea claim, the Board determines that another VA opinion is necessary.  The April 2012 VA examiner opined that the obstructive sleep apnea is less than likely a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge.  In reaching this opinion, the examiner discounted the private opinion submitted by the Veteran, stating that there was no evidence supportive of sleep apnea in service.  However, the examiner did not address the Veteran's assertions that his sleep problems in service, documented as nightmares on his separation examination stemmed from feeling like he was being strangled.  Regardless of the adequacy of the private opinion, the physician bases the opinion on that description of the in-service sleep irregularities, implicitly finding that the description is suggestive of sleep apnea.  Consequently, a VA opinion is necessary that specifically considers the Veteran's statements regarding his sleep difficulties in service and whether the description is indicative of sleep apnea at that time.  

Finally, in August 2011, the RO denied a claim of entitlement to service connection for high cholesterol, which the Veteran appealed in September 2011.  No statement of the case (SOC) has been issued.  Therefore, this claim is remanded so that the AOJ can issue an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to the April 2012 VA examiner, or to an equally qualified examiner if the April 2012 examiner is unavailable, and request that the examiner offer an opinion as to the following:

Considering the Veteran's lay statements in the file and at the examination with regard to his in-service sleep patterns, is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so  evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it

A complete rationale must be provided for any opinion
offered. 

If it is determined that another opinion cannot be rendered without a clinical examination, such examination should be scheduled. 

2. Issue an SOC in response to the September 2011 notice of disagreement with the August 2011 denial of the claim of entitlement to service connection for high cholesterol. Inform the Veteran that if the claim is denied, a Substantive Appeal must be filed in order for the Board to review the appeal on that issue.



3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


